 


109 HCON 259 IH: Expressing the sense of Congress with respect to raising awareness and enhancing the state of computer security in the United States, and supporting the goals and ideals of National Cyber Security Awareness Month.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 259 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Boehlert (for himself, Mr. Gordon, Mr. King of New York, Mr. Thompson of Mississippi, and Mr. Honda) submitted the following concurrent resolution; which was referred to the Committee on Science
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to raising awareness and enhancing the state of computer security in the United States, and supporting the goals and ideals of National Cyber Security Awareness Month. 
 
 
Whereas over 202,000,000 Americans use the Internet in the United States, including 53 percent of home-users through broadband connections, to communicate with family and friends, manage their finances, pay their bills, improve their education, shop at home, and read about current events; 
Whereas the approximately 23,000,000 small businesses in the United States, who represent 99.7 percent of all United States employers and employ 50.1 percent of the private work force, increasingly rely on the Internet to manage their businesses, expand their customer reach, and enhance their connection with their supply chain; 
Whereas nearly 100 percent of public schools in the United States have Internet access, with approximately 80 percent of instructional rooms connected to the Internet, to enhance our children’s education by providing access to educational online content and encouraging responsible self-initiative to discover research resources; 
Whereas almost 9 in 10 teenagers between the ages of 12 and 17, or 87 percent of all youth (approximately 21,000,000 people) use the Internet, and 78 percent (or about 16,000,000 students) say they use the Internet at school; 
Whereas teen use of the Internet at school has grown 45 percent since 2000, and educating children of all ages about safe, secure, and ethical practices will not only protect their systems, but will protect our children’s physical safety, and help them become good cyber citizens; 
Whereas our Nation’s critical infrastructures rely on the secure and reliable operation of our information networks to support our Nation’s financial services, energy, telecommunications, transportation, health care, and emergency response systems; 
Whereas cyber security is a critical part of our Nation’s overall homeland security, in particular the control systems that control and monitor our drinking water, dams, and other water management systems; our electricity grids, oil and gas supplies, and pipeline distribution networks; our transportation systems; and other critical manufacturing processes; 
Whereas terrorists and others with malicious motives have demonstrated an interest in utilizing cyber means to attack our Nation, and the Department of Homeland Security’s mission includes securing the homeland against cyber terrorism and other attacks; 
Whereas Internet users and our information infrastructure face an increasing threat of malicious attacks through viruses, worms, Trojans, and unwanted programs such as spyware, adware, hacking tools, and password stealers, that are frequent and fast in propagation, are costly to repair, and disable entire systems; 
Whereas consumers face significant financial and personal privacy losses due to identity theft and fraud, as reported in 205,568 complaints in 2004 to the Federal Trade Commission’s Consumer Sentinel database; and Internet-related complaints in 2004 accounted for 53 percent of all reported fraud complaints, with monetary losses of over $265,000,000 and a median loss of $214; 
Whereas our Nation’s youth face increasing threats online such as inappropriate content or child predators, with 70 percent of teens having accidentally come across pornography on the Internet, and with one in five children having been approached by a child predator online each year; 
Whereas national organizations, policymakers, government agencies, private sector companies, nonprofit institutions, schools, academic organizations, consumers, and the media recognize the need to increase awareness of computer security and enhance our level of computer and national security in the United States; 
Whereas the National Cyber Security Alliance’s mission is to increase awareness of cyber security practices and technologies to home users, students, teachers, and small businesses through educational activities, online resources and checklists, and Public Service Announcements; and 
Whereas the National Cyber Security Alliance has designated October as National Cyber Security Awareness Month, which will provide an opportunity to educate the people of the United States about computer security: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National Cyber Security Awareness Month; and 
(2)will work with Federal agencies, national organizations, businesses, and educational institutions to encourage the development and implementation of existing and future computer security voluntary consensus standards, practices, and technologies in order to enhance the state of computer security in the United States. 
 
